Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 & 3-11 are allowed.  Applicant incorporates indicated allowable subject matter of former claim 2 directed to “at least one sealing element [13] for sealing the partial region [5] is arranged between the disk [4] and the laminated core [3] in the axial direction of the rotor” per ¶[0044] & Fig.1.
See p.6 of the 27 October 2021 Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BURTON S MULLINS/            Primary Examiner, Art Unit 2832